ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on November 3, 1970 (240 So.2d 659) dismissing an appeal from the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed May 19, 1971 (249 So.2d 30) and mandate now lodged in this court, quashed this court’s judgment of dismissal, reinstated the appeal, and on the merits affirmed the order of the trial court granting a new trial to the respondents-appellees;
Now, therefore, It is Ordered that the final order of this court issued in this cause on November 19, 1970 is withdrawn, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the mandate of this court shall issue in accordance therewith. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).